Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
 
DETAILED ACTION

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 1/07/2022 has been entered.

Response to Arguments
Applicant’s arguments, see pages 7-16, filed 12/07/2021, with respect to rejection of 35 U.S.C § 103 of claims 1-2, 4-10, and 12-15 have been fully considered and are persuasive.  The rejection of 35 U.S.C § 103 has been withdrawn. 
Claims 2-3 and 10-11 are cancelled.
 
Allowable Subject Matter
Claims 1, 4-9, and 12-15 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Claims 1, 4-9, and 12-15 are allowable over prior art of record (in particular, MANOLAKOS et al. (US 2020/0052847), KANG et al. (US 2019/0058517), CHA et al. (US 2019/0273544), and WANG et al. (US 2020/0119797)) since the prior art reference(s) taken individually or in combination fails to particularly disclose, fairly suggests, or render obvious as stated in the italic below:
 
Regarding claims 1, 7, 9, and 15, “…wherein the CSI-RS resource repetition information is determined based on a number of tracking reference signal (TRS) bursts and a number of CSI-RS resources per resource set, based on the resource repetition information, at least one CSI-RS is identified, at the UE, among a plurality of CSI-RS on CSI-RE resource setting not linked to the at least one CSI-RS report setting; and the time/frequency tracking operation is performed at the UE based on the identified CSI- RS” in combination with other limitations recited in claims 1, 7, 9, and 15.
 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHONG LA whose telephone number is (571)272-2588.  The examiner can normally be reached on Monday through Friday from 7:30 A.M. to 4:00 P.M. (EST).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, IAN MOORE can be reached on 571-272-3085.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  
For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 
If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/PHONG LA/
Primary Examiner, Art Unit 2469